IN THE COURT OF APPEALS OF IOWA

                                   No. 17-0042
                               Filed March 8, 2017


IN THE INTEREST OF K.P.,
Minor child,

S.P., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Christine Dalton

Ploof, District Associate Judge.



      A mother appeals the termination of her parental rights to her child.

AFFIRMED.



      Rebecca G. Ruggero, Davenport, for appellant mother.

      Thomas J. Miller, Attorney General, and Gretchen W. Kraemer, Assistant

Attorney General, for appellee State.

      Jean Capdevila, Davenport, guardian ad litem for minor child.



      Considered by Danilson, C.J., and Vogel and Vaitheswaran, JJ.
                                          2


VAITHESWARAN, Judge.

       A mother appeals the termination of her parental rights to her child, born in

2016. She contends the district court (A) should have funded a mental health

evaluation and (B) should not have found aggravated circumstances warranting a

waiver of the department of human services’ obligation to make reasonable

efforts toward reunification.

       Both issues were decided following a dispositional hearing that preceded

the termination hearing and were confirmed following a permanency hearing.

The mother failed to have the record of the dispositional and permanency

hearings transcribed.    In the absence of those records, we have nothing to

review. See Iowa R. Civ. P. 6.803(1) (“If the appellant intends to urge on appeal

that a finding or conclusion is unsupported by the evidence or is contrary to the

evidence, the appellant shall include in the record a transcript of all evidence

relevant to such finding or conclusion.”); In re I.M., No. 13-0821, 2014 WL

4225169, at *2 (Iowa Ct. App. Aug. 27, 2014) (“[A]s we have not been provided

the transcripts of the entire disposition hearing, we are unable to review the

proceedings for the alleged errors.”).         Accordingly, we affirm the order

terminating the mother’s parental rights to her child.

       AFFIRMED.